Dismissed and Opinion filed August 18, 2005








Dismissed and Opinion filed August 18, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00701-CR
____________
 
MATTHEW THOMAS
BAUSCH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District
Court
Harris County, Texas
Trial Court Cause No. 1010999
 

 
M E M O R A N D U M   O P I N I O N




Appellant pled guilty on December 30, 2004, to the offense of
driving while intoxicated.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant to five years= incarceration in the Texas
Department of Criminal Justice, Institutional Division, with the sentence
suspended and appellant placed on 5 years= community supervision.  The State subsequently moved to revoke
community supervision.  Appellant pled
true to the State=s stipulation of evidence. 
In connection with this plea of true, appellant waived the right of
appeal, conditioned on the trial court=s following the State=s recommendation that punishment be
set at two years= incarceration in the Texas Department of Criminal Justice,
Institutional Division.  On June 24,
2005, the trial court sentenced appellant to two years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.  Because appellant waived the right of appeal,
we dismiss.
The trial court entered a certification of the defendant's
right to appeal in which the court certified that the defendant has no right of
appeal because the defendant waived the right of appeal.  See Tex. R .App. P. 25.2(a)(2).  The trial court's certification is included
in the record on appeal. See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
 
 
Judgment rendered and Opinion
filed August 18, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore. 
Do Not Publish C Tex. R. App.
P. 47.2(b).